  Case: 1:18-cv-05587 Document #: 797 Filed: 09/21/20 Page 1 of 9 PageID #:17479




                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
                                        _
                                          )
U.S. SECURITIES AND EXCHANGE              )
COMMISSION,                               )
                                          )
                        Plaintiff,        )    Civil Action No. 18-CV-5587
                                          )
                 v.                       )    Judge John Z. Lee
                                          )
EQUITYBUILD, INC., et al.,                )    Magistrate Judge Young B. Kim
                                          )
                        Defendants.       )
                                          )

    SEC’S REPLY IN SUPPORT OF RECEIVER’S SEVENTH FEE APPLICATION

       The SEC hereby supports the Receiver’s Seventh Fee Application (ECF No. 755). The

SEC confirms that it has reviewed the Receiver’s invoices, they substantially comply with the

SEC’s billing guidelines, and the SEC approves of their payment. The SEC additionally

incorporates its arguments in support of the Receiver’s earlier fee applications. (See ECF Nos.

526, 606, 622, 705). For these reasons, and those stated below, the Court should grant the

Receiver’s fee application.

       A. The Receiver Has Performed Valuable Services that Benefit the Estate

       Throughout this case, the Receiver has performed valuable services for the benefit of

various constituencies, including investors, other creditors (including the institutional lenders),

residential tenants, and the Court. In granting the Receiver’s prior fee application, the Court

continued to recognize the Receiver’s important work and the need for that work to continue:

       the Court once again reaffirms both that there is a significant need for the Receivership
       Assets to be managed by a neutral party until an orderly claims process is concluded, and
       that the Receiver’s efforts have benefitted and will continue to benefit the Receivership
       Estate



                                                  1
  Case: 1:18-cv-05587 Document #: 797 Filed: 09/21/20 Page 2 of 9 PageID #:17480




(ECF No. 710, p. 3 (citing ECF No. 614, p. 3) (emphasis added)). The Court likewise observed

that a receiver is entitled to compensation even in situations where the receiver’s work leads to a

decline in the value of the estate. (ECF No. 710, p. 2 (quoting Gaskill v. Gordon, 27 F.3d 248,

253 (7th Cir. 1994))). Even the lenders have acknowledged that the Receiver and his attorneys

“are entitled to fair, reasonable, and moderate compensation.” (ECF No. 648, p. 2).

       B. The Lenders Have Significantly Slowed the Receiver’s Work While Increasing
          His Expenses

       At every step, the institutional lenders have attempted to thwart the Receiver’s efforts to

fulfil his Court-appointed mandates of liquidating real estate and administering an orderly claims

process. While complaining that the Receiver has “held hostage” to his real estate (ECF No.

777, p. 10), the lenders refuse to acknowledge their own role in slowing the Receiver’s work and

increasing his expenses. In less than two years, the lenders have filed more than fifty

substantive motions, objections, and appeals that were adversarial to the Receiver. (See, e.g.,

ECF Nos. 90, 101, 109, 142, 143, 147, 148, 150, 151, 153, 154, 232, 233, 235, 240, 280, 282,

285, 331, 333, 334, 339, 342, 359, 362, 365, 398, 404, 414, 438, 440, 442, 455, 478, 481, 485,

502, 509, 511, 538, 581, 595, 617, 628, 648, 668, 694, 708, 724, 728, 766, 769, 777, 792).

       The lenders’ filings have forced the Receiver to spend large sums on professional fees

such as legal research, drafting responsive filings, and preparing for adversarial court hearings.

This money would have been better served being returned to the receivership’s creditors, be they

victimized investors or the lenders themselves. Compounding the effects of the lenders’ overly

litigious conduct, their voluminous filings have sharply slowed the Receiver’s efforts to sell his

properties and implement the claims process. Despite blaming the Receiver for holding

“hostage” the properties in his portfolio, it is the lenders who bear the responsibility for any




                                                  2
    Case: 1:18-cv-05587 Document #: 797 Filed: 09/21/20 Page 3 of 9 PageID #:17481




delay. Indeed, absent the two years of lender obstruction, the Receiver would almost certainly

have completed his property sales and distributed proceeds to claimants.

        The Receiver and SEC are not alone in observing the institutional lenders’ detrimental

impact on the Receiver’s work and expenses. The Court has similarly recognized that while the

Receiver “has met the Court’s deadlines,” “certain delays in this case can be attributed to the

Receiver’s need to respond to various motions and objections made by lenders.” (ECF No. 710,

p. 4). Relatedly, the Court has noted that “the Receiver and his legal professionals have devoted

significant resources responding to various motions, objections, and inquiries made by lenders,

with these efforts increasing the amount of fees the Receiver is reasonably entitled to.” (Id., p. 3;

ECF No. 614, p. 3).

        Since the Court granted the Receiver’s last fee petition, the lenders have filed even more

objections to the Receiver’s efforts to sell properties and implement the claims process. (See,

e.g., ECF Nos. 724, 728, 769). The Court should continue to evaluate the objections to the

Receiver’s fee petitions in the context of the lenders’ unrelenting and ongoing filings which have

slowed the Receiver, distracted him from his core work, and sharply added to his expenses.

        C. A Receiver’s Lien is Warranted

        Beyond rehashing the same objections they have lodged throughout this case, the lenders’

primary objection is that the Receiver cannot assert a lien that trumps any mortgages held by

them or the victimized investors. But the lenders acknowledge that a court may appropriately

“impose a lien on property in a receivership to satisfy the receivership expenses” and “in its

discretion, determine who shall be charged with the costs of the receivership.” Gaskill, 27 F.3d at

251 (prioritizing receiver expenses over secured lienholders).1


1
  Twenty years after deciding Gaskill, the Seventh Circuit reaffirmed this core holding in a case
involving the same Receiver as in this action. Duff v. Central Sleep Diagnostics, LLC, 801 F.3d

                                                 3
    Case: 1:18-cv-05587 Document #: 797 Filed: 09/21/20 Page 4 of 9 PageID #:17482




        Citing Gaskill, the lenders argue that a receiver’s lien cannot be imposed here because the

Receiver’s work has not benefitted them. (ECF No. 777, pp. 7-8). But under Gaskill, the

relevant inquiry is whether a receiver benefitted the subject property, as opposed to one of its

creditors. Gaskill, 27 F.3d at 251 (“Courts in equity have allowed liens for receivership expenses

to take priority over secured creditors interests in the property when the receiver's acts have

benefited the property.”) (emphasis added).

        Here, the Court has repeatedly affirmed that the Receiver’s work has “benefitted and will

continue to benefit the Receivership Estate.” (See, e.g., ECF No. 710, p. 3; ECF 614, p. 3). In

doing so, the Court has continued to approve expenses for the Receiver’s work: (a) maintaining,

marketing, and liquidating his properties; (b) representing those properties in adverse litigation;

(c) bringing new assets into the Receivership; and (d) designing and implementing a claims and

priority-determination process by which property sales proceeds will be distributed to senior

secured claimants.

        Consistent with the Court’s approval of these expenses, one could imagine the detriment

caused without a receiver to handle the fallout from the Cohens’ massive Ponzi scheme. Indeed,

absent the Receiver’s efforts, there would be no one to manage a large portfolio of residential

real estate, ensure the health and safety of its residents, prepare the properties for sale, and

manage a process whereby claims are evaluated in an orderly fashion.2 Because the Receiver has

continued to benefit the estate, he is entitled to compensation under Gaskill.




833, 842 (7th Cir. 2015) (“Receivers can displace even prior security interests in receivership
property in some circumstances.”) (emphasis in original).
2
  It is telling that this outcome, where the properties are abandoned and the victimized investors
would be left to fight the well-financed lenders in foreclosure or declaratory judgment actions, is
the one that the lenders have repeatedly sought and the Court has wisely avoided.

                                                   4
    Case: 1:18-cv-05587 Document #: 797 Filed: 09/21/20 Page 5 of 9 PageID #:17483




        The lenders counter that the Receiver’s legal expenses responding to their more than fifty

objections, motions, and other filings did not benefit the Receiver’s real estate. But the Court

has overruled nearly all of the lenders’ objections and denied their motions in allowing the

Receiver’s property sales and proposed claims process to proceed. Given the Court’s repeated

affirmation of the Receiver’s conduct, the Receiver should not be penalized for successful legal

work fending off unmeritorious objections and motions.3

        On the other hand, the lenders fail to answer the basic question of who should pay for the

recurring legal work that they themselves have thrust upon the Receiver. Indeed, denying the

Receiver payment for responding to litigious efforts against him would provide a roadmap for

any well-financed party to oppose a receivership: simply bombard the receiver with litigation

with the threat that the receiver cannot be compensated for defending himself. The Court should

not countenance such a tactic or allow it to become precedent for future equitable receiverships.4

        The lenders’ argument that the Receiver should not be paid for his legal expenses for

responding to their voluminous filings also ignores the realities of the lien procedures the

Receiver seeks to implement. Under the Receiver’s proposal, the only claimants that would pay

for his work would be those the Court ultimately finds to have priority. Thus, only the “winners”



3
 For instance, the lenders seek to fault the Receiver (and deny him payment) for “interject[ing]
himself in the lien priority dispute resolution process” and “want[ing] to make sure that the lien
claims of the Investor Lenders are heard.” (ECF No. 777, pp. 14, 15). Despite the lenders’
criticisms of the Receiver’s objectives, that Court has repeatedly voiced approval for the
Receiver administering an orderly claims process where all claimants, including the victimized
investors, receive due process.
4
  The lenders argue that compensating the Receiver for legal work the lenders required him to
perform is bad public policy. But, as the SEC has repeatedly noted, the opposite is true.
Denying the Receiver’s fee petition would inhibit the SEC’s ability to recruit well-qualified
receivers, who would be unwilling to volunteer for lengthy and resource-intensive assignments
with the prospect of not being compensated. It would also reward the lenders, and future
creditors, for obstructionist and overly litigious conduct.

                                                 5
    Case: 1:18-cv-05587 Document #: 797 Filed: 09/21/20 Page 6 of 9 PageID #:17484




of the process, be they the lenders or investors, will be required to remit a portion of the property

sales proceeds to the Receiver. The “losers” will not pay the Receiver anything. See, e.g., SEC

v. Elliott, 953 F.2d 1560, 1577 (11th Cir. 1992) (“Although the prevailing secured claimant had

to fight the Receiver’s opposition to his claim, he reaped benefits when the Receiver defeated

competing claims. By combatting competing claims, the Receiver became his ally. We find that,

with these type of activities, the Receiver conferred a benefit on the secured creditors and merits

fees from their collateral.”).5

        D. The Lenders’ Remaining Objections Continue to Be Unavailing

        The lenders’ remaining objections are simply reiterations of arguments repeatedly

rejected by the Court. For instance, the lenders claim that the Receiver’s fees are excessive. In

response to an identical earlier argument, the Court observed that the lenders have been unable to

establish that the Receiver’s fees are in any way unreasonable. (ECF No. 710, pp. 3-4). In this

fee petition, the Receiver seeks payments for the exact same type of work the Court found to be

reasonable, appropriate, and beneficial to the estate: managing and selling properties,

administering the claims process, and “responding to various motions, objections, and inquiries

made by the lenders.” (Id.).6

        Further evidencing the reasonableness of the Receiver’s fee application, his quarterly

expenses were lower than all but one other period, the one covered by the prior fee petition.

(ECF No. 777, pp. 20-21). But that prior fee petition, which the Court found to evidence the



5
 Even in instances where institutional lenders are found to have priority, equitable principles
support them bearing some of the burden of forcing the Receiver to respond to so many
unmeritorious objections and motions.
6
 During the period at issue in the Receiver’s Seventh Fee petition, the Receiver was forced to
address at least four substantive objections or motions made by the lenders. (See ECF Nos. 617,
628, 648, and 668).

                                                  6
  Case: 1:18-cv-05587 Document #: 797 Filed: 09/21/20 Page 7 of 9 PageID #:17485




Receiver making “substantial reductions in his fees and billing rates” (ECF No. 710, p. 3), was

only $13,000 lower than the current petition. Just as the Receiver’s fees were reasonable for the

prior period, so too are his similar fees reasonable for this period.

       Next, the lenders’ request for a 20% holdback is an identical argument to one repeatedly

rejected by the Court. (See, e.g., ECF No. 710, p. 4). Again, a holdback is not necessary given

that the Receiver is providing at least a 25% discount from his standard fees. (ECF No. 703, p.

11). Moreover, the Receiver has determined to withhold payment of a significant amount of

approved fees to address liquidity issues. (ECF No. 757, p. 22). This self-imposed delay in

payment further militates against an additional holdback.

       Finally, the Receiver’s solvency issues the lenders cite in opposition to his fee petition

have apparently improved. To that end, the Receiver has advised that, following the Court’s

ruling on his rent restoration motion (ECF No. 796) and the May 2020 sale of property with

significant equity, in excess of $2 million in unencumbered funds will soon be available to the

Receiver. The Receiver has further advised that these funds are not the subject of any lien or

priority dispute, and will be available to pay the Receiver’s general expenses, including his

professional fees.

       E. Conclusion

       The Receiver seeks compensation for work he performed and directed, using his

reasonable business judgment, that benefitted the Receivership Estate. His bills reflect his

efforts to both fulfill his Court-imposed mandates and to respond to voluminous motions and

objections by the institutional lenders. Accordingly, the Court should allow the Receiver to be

paid for his efforts, and to continue working for the benefit of the victimized investors and other

creditors.



                                                  7
  Case: 1:18-cv-05587 Document #: 797 Filed: 09/21/20 Page 8 of 9 PageID #:17486




Dated: September 21, 2020                   Respectfully submitted,

                                             /s/ Benjamin Hanauer
                                            Benjamin J. Hanauer (hanauerb@sec.gov)
                                            Timothy J. Stockwell (stockwellt@sec.gov)
                                            U.S. Securities and Exchange Commission
                                            175 West Jackson Blvd., Suite 1450
                                            Chicago, IL 60604
                                            Phone: (312) 353-7390
                                            Facsimile: (312) 353-7398




                                        8
  Case: 1:18-cv-05587 Document #: 797 Filed: 09/21/20 Page 9 of 9 PageID #:17487




                                CERTIFICATE OF SERVICE

       I hereby certify that I provided service of the foregoing Reply, via ECF filing, to all

counsel of record and Defendant Shaun Cohen, on September 21, 2020. I further certify that I

caused the foregoing Response to be served on Defendant Jerome Cohen, via email at

jerryc@reagan.com.



                                             _/s/ Benjamin Hanauer_______________________
                                             Benjamin J. Hanauer
                                             175 West Jackson Blvd., Suite 1450
                                             Chicago, IL 60604
                                             Phone: (312) 353-7390
                                             Facsimile: (312) 353-7398

                                             One of the Attorneys for Plaintiff




                                                 9
